Title: General Orders, 18 April 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge Saturday April 18th 1778
Hillsborough—Holland. Hancock.


In the return called for yesterday from the officers marching Parties into Camp, the General expects lists of the mens names in which distinction is to be made of the draughts, reinlisted & others—The officers are to ascertain the number that were committed to their care in the several States they marched from, and account for the difference if any there be, between that and the number they bring to Camp—They are also to note against each man’s name the Regiment to which he belongs & goes to—This order to be very strictly complied with.
Shoes and Stockings may be had at the Cloathiers store for the soldiers.
At a division Court Martial whereof Coll Swift was President (April 11th 1778) Serjeant Helmes of Genl Varnum’s  Guard tried for insulting a number of Officers and attempting (with an iron Ramrod) to strike Lieutt Hill, also for endeavoring to cause & excite a Mutiny, found guilty of the charges exhibited against him being breaches of the 3rd and 5th Articles of the 2nd section of the Articles of War and sentenced to be reduc’d to the Ranks and to receive fifty lashes on his bare back.
The Commander in Chief approves the sentence and orders it to take place tomorrow at the head of the Regiment to which he belongs.
At a General Court Martial whereof Coll Craige was President (April 15th 1778) Samuel Harvy an Inhabitant of this State tried for endeavoring to supply the Enemy with Provision, acquitted and ordered to be immediately discharged from Confinement.
At the same Court by Adjournment (April 16th 1778) Thomas Fitzgerald and David Rush, Inhabitants of the State of Pennsylvania tried for attempting to relieve the Enemy with provision, found guilty of a breach of a resolution of Congress, dated October 8th 1777—and extended &c.—and sentenced each to receive one hundred lashes, on his bare back.
